Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The amendment dated 28 October 2022, in which claims 1, 15, 18 have been amended, claims 21, 22, 30, 43-53 have been cancelled, and new claim 64 has been added, is acknowledged.
Claims 1-20, 64 are pending in the instant application.
Claims 4, 5 are withdrawn, as being drawn to a non-elected species.
	Claims 1-3, 6-20, 64 are examined herein.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 October 2022 is acknowledged and considered. 
Response to arguments of 28 October 2022
In view of Applicant’s amendment of 28 October 2022, the objection to the Specification is herein withdrawn. Typographical errors have been corrected in Schemes on pages 36, 38.
In view of Applicant’s amendment of 28 October 2022, all the objections and rejections to claims 21, 22, 30, 43-53 are herein withdrawn. Claims 21, 22, 30, 43-53 have been cancelled.
In view of Applicant’s amendment of 28 October 2022, the objection to claims 4, 5, 21, 22, 30, 43-53 is herein withdrawn. Claims 21, 22, 30, 43-53 have been cancelled. The status indicators for claims 4, 5 have been corrected.
In view of Applicant’s amendment of 28 October 2022, the objections to claims 15, 18 are herein withdrawn. Claims 15, 18 have been amended to end with a period.
In view of Applicant’s amendment of 28 October 2022, the rejection of claims 1-3, 6-17, 19, 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is herein withdrawn. The definition for groups R2, R5 has been corrected in independent claim 1.
On 28 October 2022, Applicant has amended claim 1 by adding the recitation “to form an intermediate”. A new rejection is made below under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on Applicant’s amendment of 28 October 2022.
 	Applicant’s arguments (Remarks of 28 October 2022, pages 11-13) against the rejection of claims 1-3, 6-20 under 35 U.S.C. 103 over Crabbe, in view of Perreault and Hildebrandt, have been considered.
Applicant argues (page 11, third paragraph, page 12, second paragraph) that the Crabbe's reaction results in a mixture of epimers at the C- 2 position of anordrin, i.e., both the -form and the -form, as further evidenced by US 4,522,831; in contrast, the present claims are directed to a method for stereospecifically preparing a substantially pure diastereomeric compound based on anordrin, that is, the -form at the C-2 position of compound of formula (I). 
In response, Crabbe does not teach that two epimers are formed in the reaction. Rather, Crabbe teaches (page 86, second paragraph, synthetic procedure detailed on page 87, last paragraph, page 88, first paragraph) “the diethynyl derivative 1b (which corresponds to a compound of the instant claims where R1 = R4 = OH) has been obtained in the pure form by treatment of the A-nor-5a-androstane-2,17-dione with an excess lithium acetylide-ethylenediamine complex in DMSO, followed by chromatography and recrystallization.”
Further, Crabbe cites Minssen et al. (Bull. Soc. Chim. Fr. 19654, 71, provided by Applicant in the IDS of 23 September 2021), which is literature reference (10) in Crabbe, as the known literature procedure undertaken in the synthesis. Minssen clearly teaches (page 72, left column, last paragraph- right column, first paragraph) that only one epimer could be isolated from the ethynylation of compound 5 
    PNG
    media_image1.png
    81
    121
    media_image1.png
    Greyscale
with lithium acetylide-ethylenediamine complex in DMSO, and the structure of that epimer is 10 (which corresponds to a compound of the instant claims where R1 = R4 = OH) 
    PNG
    media_image2.png
    71
    172
    media_image2.png
    Greyscale
. Both Minssen and Crabbe are silent regarding the presence of another epimer at position 2. Thus, based on the teachings of Crabbe and Minssen, the reaction of A-nor-5a-androstane-2,17-dione with an excess lithium acetylide-ethylenediamine complex in DMSO is stereospecific to provide a compound of instant formula (I) as the only epimer.
 	With respect to Applicant argument that the Crabbe's reaction results in a mixture of epimers at the C- 2 position of anordrin, i.e., both the -form and the -form, as further evidenced by US 4,522,831, the examiner notes that US 4,522,831 teaches (column 5, lines 19-21) “ethynylation of 6, carried out according to Crabbe’s procedure, yields a mixture of epimers at the C2-position, as shown by NMR”. However, there is no information in US 4,522,831 regarding the relative ratio of the epimers. The examiner notes that the instant Specification defines a “substantially pure diastereomeric compound” of formula (I) as [0029] a compound wherein the percentage of a diastereomer is no less than 98%. This definition encompasses mixtures of two diastereoisomers where one diastereoisomer is 98% the other 2%; or one diastereoisomer is 99%, the other 1%, which are “mixtures of epimers at the C2-position, as shown by NMR” as in US 4,522,831.
There is no way of evaluating, based on the teachings of US 4,522,831, the diastereomeric excess in the reaction of Crabbe; what is seen in the NMR as a mixture of two epimers in US 4,522,831 may represent a 98/2 mixture of epimers corresponding to a “substantially pure diastereomeric compound” of the instant claims.
Applicant further argues (page 12, first paragraph, page 12, last paragraph) that Perreault and Hildebrandt fail to teach stereospecific ethynylation at the 2-position. In response, the rejection is made over the combined teachings of Crabbe, Perreault and Hildebrandt.
In the instant case, the prior art by Crabbe teaches a method for preparation of substantially pure diastereomeric compound of formula (I) by reacting a di-ketone of formula (II) with an acetylene, namely lithium acetylide-ethylenediamine, producing one epimer; Perreault and Hildebrandt provide the motivation to replace lithium acetylide-ethylenediamine in the ethynylation reaction taught by Crabbe, with another ethynylation agent, namely TMS acetylene in the presence of an organolithium agent, which has been taught for ethynylation of steroid ketones (Perrault); further, the addition of  trimethylsilyl acetylene in the presence of nBuLi, to keto groups was known (Hildebrandt).
 The prior art by Crabbe teaches a similar strategy for a preparation of a compound of formula (I), which comprises the same steps as the instantly claimed process, while prior art by Perrault and Hildebrandt teach that ethynylation of steroid ketones can be achieved using TMS acetylene in the presence of an organolithium agent. Given that the reactive groups of the synthetic methodology disclosed by Crabbe are the same, one of ordinary skill in the art would apply replace an ethynylation reagent which is lithium acetylide-ethylenediamine in the ethynylation reaction taught by Crabbe, with another ethynylation agent, namely TMS acetylene in the presence of an organolithium agent, with reasonable expectation of success.
Regarding the establishment of unexpected results, a few notable principles are well settled. It is applicant’s burden to explain any proffered data and establish how any results therein should be taken to be unexpected and significant. See MPEP 716.02 (b). The claims must be commensurate in the scope with any evidence of unexpected results. See MPEP 716.02 (d). Further, A DECLARATION UNDER 37 CFR 1.132 must compare the claimed subject matter with the closest prior art in order to be effective to rebut a prima facie case of obviousness. See, MPEP 716.02 (e). 
In reviewing the Application for unexpected results, the examiner acknowledges that the Specification teaches unexpected better stereospecificity ([0162]) in the ethynylation reaction step (a) using TMS acetylene in the presence of BuLi (Scheme page 38, procedure [0159]), compared to a literature procedure (US 5,001,120) using potassium acetylene as ethynylation reagent (scheme page 36, procedure [0155]. However, this does not represent a comparison with the closest prior art. In the instant case, the closest prior art is Crabbe.
Applicant has not established how the instant results are unexpected compared to the results in Crabbe.
In the absence of such showing, the instant claims stay rejected under 35 U.S.C. 103 over Crabbe, in view of Perreault and Hildebrandt, and a modified rejection is made below, based on Applicant’s amendment of 28 October 2022.
The claims have been examined to the extent they read on the elected species, namely compound (Ia) 
    PNG
    media_image3.png
    222
    243
    media_image3.png
    Greyscale
as the specific compound of formula (I), TMS acetylene as the specific silylacetylene of formula (III), and n-BuLi as the specific organometallic reagent R10-M (see reply filed on 6 January 2022), and the following rejections are made below.
Claim Rejections- 35 USC 112
 	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

  	 
 	Claims 1-3, 6-20, 64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Amended claim 1 recites a method for stereospecifically preparing a compound of formula (I) comprising (a) reacting a di-ketone compound of formula (II) with a silylacetylene of formula (III) to form an intermediate. Claim 1 is indefinite because there is no indication what the chemical structure of the intermediate is. Further, claim 1 is indefinite because it omits essential elements. Claim 1 requires a step of reacting (II) and (III) to form an intermediate, yet it is unclear how the intermediate formed is related to the compound of formula (I).
Further, claim 15 is drawn to the method of claim 1, further comprising a step (b) of removing from the intermediate a silyl group of formula (IV); claims 16, 17 depend on claim 15.
The claims 15-17 are indefinite because it is unclear what the structure of the intermediate is and from what intermediate the silyl group is to be removed; further it is unclear how step (b) removing from the intermediate of a silyl group, is related to the compound of formula (I).
Appropriate clarification is required.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	Claim interpretation: the recitation “substantially pure diastereomeric compound” in instant claim 1 is interpreted to mean, based on the definition in the Specification [0029], a compound wherein the percentage of a diastereomer is no less than 98%.
 	
 	Claims 1-3, 6-20, 64 are rejected under 35 U.S.C. 103 as being unpatentable over Crabbe et al. (Steroids 1979, 33 (1), 85-96, cited in IDS), in view of Perreault et al. (Steroids 2016, 115, 105-113, cited in IDS) and Hildebrandt et al. (J. Org. Chem. 2006, 71, 6728-6733, cited in PTO-892 of 28 April 2022).
 	Crabbe (Steroids 1979, 33 (1), 85-96) teaches a method of preparing compound (1a) below
 
    PNG
    media_image4.png
    160
    193
    media_image4.png
    Greyscale
,
which is the instant elected species of a compound of formula (I), is a compound of formula (I) for which the following definitions apply: R1 = R4 = 
-OC(O)-Et (R1a = R4a = ethyl, as in instant claims 2, 3); R2 = R5 = 
    PNG
    media_image5.png
    36
    59
    media_image5.png
    Greyscale
; R6 = R7 = methyl (as in instant claims 2, 6); R8 = R9 = H (as in instant claims 7, 8); and is a compound of instant claim 18,
 in diastereomerically pure form (page 88, third paragraph, 2, 17-diethynyl-A-nor-5-androstane-2,17-diol dipropionate (1a) m. p., optical rotation reported, pure diastereomeric compound as in instant claims 19, 20), comprising reacting A-nor-5-androstane-2,17-dione, which is a compound of instant formula II, with lithium acetylide-ethylenediamine complex (page 87, last paragraph).
	Crabbe does not teach reacting A-nor-5-androstane-2,17-dione (which is the di-ketone compound of instant formula II) with TMS acetylene in the presence of 
n-BuLi, as in the instant claims. 
 	Crabbe does not teach removing the silyl group from the reaction product using TBAF, HF or KF, as in instant claims 15-17.

 	Perreault (Steroids 2016, 115, 105-113) teaches (Scheme 3, step (a)) the use of TMS acetylene (which is a silylacetylene compound of instant formula (III) in which Ra = Rb = Rc = Me, as in instant claims 9, 10) in the presence of n-MeLi (which is an organometallic compound R10-M, where R10 is Me, as in instant claim 11, and M is Li, as in instant claim 13) for the ethynylation of steroid ketones. 


    PNG
    media_image6.png
    101
    316
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    20
    427
    media_image7.png
    Greyscale

	Hildebrandt et al. (J. Org. Chem. 2006, 71, 6728-6733) teach (page 6728, last paragraph- page 6729, left column) trimethylsilyl acetylene metalated with nBuLi (an organometallic compound R10-M, where R10 is nBu, as in instant claims 11, 12, and M is Li, as in instant claim 13) and classically added to keto groups (Scheme 2, step (b)) at -70 °C (as in instant claim 64), followed by cleavage of the TMS group (Scheme 3, step (b), removal of the silyl group as in instant claims 15-17) with KF, which is a deprotective agent of instant claim 17.
	
 	It would have been obvious to use the teachings of Crabbe, Perreault and Hildebrandt to arrive at the instant invention. The person of ordinary skill in the art would have replaced ethynylation agent Li-acetylene-ethylenediamine complex in the reaction with A-nor-5-androstane-2,17-dione taught by Crabbe, with another Li based ethynylation agent, namely trimethylsilyl acetylene in the presence of nBuLi, because Perreault teaches silyl ethynylation agent TMS acetylene in the presence of an organolithium agent for ethynylation of steroid ketones, and Hildebrandt teaches addition of  trimethylsilyl acetylene in the presence of nBuLi, to keto groups. Thus, the person of ordinary skill in the art would have replaced ethynylation agent Li-acetylene-ethylenediamine complex in the reaction with A-nor-5-androstane-2,17-dione taught by Crabbe, with another Li based ethynylation agent, namely trimethylsilyl acetylene in the presence of nBuLi, with the expectation that said silyl ethynylation agent reacts with A-nor-5-androstane-2,17-dione to give the desired ethynyl addition product.
 	With respect to claims 15-17, the person of ordinary skill in the art would have been motivated to remove the TMS group from the addition product, because Hildebrandt teaches cleavage of the TMS group with KF following addition reaction of trimethylsilyl acetylene metalated with nBuLi to keto groups.
	As such, claims 1-3, 6-20, 64 are rejected as prima facie obvious.

 	
Conclusion
Claims 1-3, 6-20, 64 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627